 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6634 
 
AN ACT 
To change the effective date for the Internet publication of certain financial disclosure forms. 
 
 
1.Changed effective date for financial disclosure forms of certain officers and employeesSection 1(a) of the Act entitled An Act to change the effective date for the internet publication of certain information to prevent harm to the national security or endangering the military officers and civilian employees to whom the publication requirement applies, and for other purposes, approved September 28, 2012 (Public Law 112–178; 5 U.S.C. App. 105 note) is amended by striking December 8, 2012 and inserting April 15, 2013. 
2.Effective dateThe amendment made by section 1 shall take effect on December 8, 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
